DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet filed 3/5/2021 is accepted.

Claim Interpretation
Due to applicant’s amendments claims 1-6 and 11-13 are no longer interpreted according to 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected based on lack of positive antecedent basis of “the input/output packet that stores data and a specified address and requests the data to be written in the memory” on lines 4-5.

Claim 4 is also rejected because it is not clear what is meant by “”load the input/output packet into a frame on a communication network, and transmits the frame” on lines 8-9. Specifically, it is not clear what “and transmits the frame” refers to.
Claims 5 and 6 are rejected because they depend on claim 4. 
Claim 6 is also rejected based on lack of positive antecedent basis of “the area that is not allocated” on line 7. Claim 6 is also rejected because it is not clear what is meant by “execute instructions to: the input/output execution device includes an operating system storing an address of the area being allocated to the connected input/output device” on lines 2-4. 
Claim 7 is rejected based on lack of positive antecedent basis of “the input/output device connected via a network interface card (NIC)” on lines 4-5.
Claim 8 is rejected because it depends on claim 7.
Claim 11 is rejected based on lack of positive antecedent basis of “the input/output packet that stores data and a specified address and requests the data to be written in the memory” on lines 4-5.
Claim 12 is also rejected because it is not clear what is meant by “”load the input/output packet into a frame on a communication network, and transmits the frame” on lines 8-9. Specifically, it is not clear what “and transmits the frame” refers to.

Response to Arguments
As noted above the drawing objection has been overcome and the claims are no longer interpreted according to 35 USC 112(f). Applicant’s amendments have overcome the previous 

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 1, the prior art does not show the limitations of “detect the page fault occurring when the area is accessed, detect issuance of the input/output command, and identify the input/output command; generate an input/output packet same as an input/output packet that would be generated based on the identified input/output command being received from a device connected to a bridge of the input/output execution device”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/ Primary Examiner, Art Unit 2185